Citation Nr: 0719720	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-41 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Entitlement to service connection for a disability 
manifested by numbness in the hands.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for colon polyps.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2005.  In May 2006, the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing).

Concerning the veteran's complaints of numbness in the hands, 
there is no medical evidence of the presence of peripheral 
neuropathy, and he does not state that he was diagnosed with 
peripheral neuropathy, nor has he claimed any association 
with Agent Orange exposure.  Currently, even if present, 
chronic peripheral neuropathy is not considered to be 
presumptively associated with Agent Orange (or other 
herbicide) exposure.  See 62 Fed. Reg. 32395, 32402 (June 12, 
2007).  Acute and subacute peripheral neuropathy is 
presumptively associated with Agent Orange exposure, but is 
specifically defined as a condition appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e), Note 2.  For these reasons, the Board 
does not find that a claim for service connection for 
peripheral neuropathy has been raised by the record, and this 
decision is not a final decision as to that issue, should it 
be raised in the future.  See Ephraim v. Brown, 82 F.3d 399, 
401 (Fed. Cir. 1996) (a claim based on a new diagnosis is a 
new claim).  

At the veteran's hearing, claims for increased (compensable) 
ratings for bilateral hearing loss, otitis externa, and 
hemorrhoids were raised, as well as a claim for service 
connection for tinnitus.  These issues are REFERRED to the RO 
for initial development and adjudication.    

The issue of service-connected for an acquired psychiatric 
disorder, to include PTSD, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence showing the veteran 
currently has-or at any time had-hypertension, peptic ulcer 
disease, a disability manifested by numbness in the hands, 
asthma, sleep apnea, or colon polyps.  

2.  Hypertension, peptic ulcer disease, a disability 
manifested by numbness in the hands, asthma, sleep apnea, and 
colon polyps were not present in service.

3.  Hypertension and peptic ulcer disease were not manifested 
within a year of separation from service.  

4.  There is no competent evidence of the presence of colon 
polyps, or that, if present, such condition is related to or 
part of service-connected hemorrhoids.




CONCLUSIONS OF LAW

1.  Hypertension and peptic ulcer disease were not incurred 
in or aggravated by active service, may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A disability manifested by numbness in the hands; asthma; 
or sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Colon polyps were not incurred in or aggravated by active 
service, and are not proximately due to or aggravated by 
service-connected hemorrhoids.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in March 
2005, prior to the initial adjudication of the claim, the RO 
advised the claimant of the information necessary to 
substantiate the claims for service connection for the 
disabilities at issue, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although he was not explicitly told to provide any 
relevant evidence in his possession, he was told to tell VA 
about any other additional medical that he wanted VA to 
obtain, and he was informed of types of secondary evidence he 
could submit.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, in a letter dated 
in May 2005, after the initial adjudication, but prior to the 
statement of the case, the veteran was again furnished a 
letter advising him of the information still necessary to 
substantiate the claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was also told to provide any relevant evidence 
in his possession.  The claims were readjudicated by a 
Decision Review Officer in November 2005.  

In addition, in March 2006, the veteran was provided 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
claims were not readjudicated by the RO after this letter, no 
additional evidence was received in response to the letter 
until the veteran's Travel Board hearing, and the evidence 
submitted at that time was accompanied by a waiver of RO 
initial consideration.  See Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304 (2006).  Further, there is no 
rating or effective date to be assigned as a result of this 
decision.  Therefore, any timing defect in the provision of 
this aspect of the notice was harmless error.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  Hence, the VCAA 
notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the RO obtained service 
medical and personnel records.  The RO determined that there 
were no relevant VA records available, as to the issues 
decided below.  He failed to provide any private medical 
records of treatment for any of the claimed conditions, and 
in April 2006, indicated that he did not have any additional 
evidence to submit.  The duty to assist "is not always a one-
way street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  
VA nexus examinations as to these issues are not warranted 
because, as discussed below, there is no credible evidence 
establishing that an event, injury, or disease occurred in 
service or during an applicable presumptive period for which 
the claimant qualifies.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  

For these reasons, the Board is satisfied that VA has met its 
duties to inform and assist the claimant, and the claimant 
has been provided the opportunity to participate meaningfully 
in the development of his claims.  There is no indication of 
the existence of any potentially relevant government evidence 
which VA has not obtained, or private evidence that the 
veteran has not had an opportunity to provide.  Therefore, he 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including hypertension and peptic ulcer 
disease, if manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran has not stated that symptoms of any of the 
disabilities at issue were present in service.  Service 
medical records do not contain any mention of hypertension, 
ulcer disease, numbness in the hands, asthma, sleep apnea, or 
colon polyps.  On the separation examination in November 
1972, the veteran's blood pressure was 140/90.  

Moreover, there is no medical evidence of the presence of any 
of these disabilities after service.  On a VA examination in 
January 1973, his blood pressure was 120/72.  No complaints 
regarding numbness in the hands, asthma, sleep apnea, or 
other respiratory complaints, or gastrointestinal complaints 
were noted, and the examination was normal.  A history of 
hemorrhoids on one occasion was noted, but none were shown on 
the examination, and there was no indication of colon polyps.  

At his hearing in May 2006 (33 years after service), the 
veteran testified that he had been feeling numbness in his 
hands for about ten years.  He felt that asthma had been 
present for about 20 years.  He said he took medication for 
high blood pressure, but did not recall when it had been 
diagnosed.  He said sleep apnea had been diagnosed about six 
or seven years earlier.  He said that he had had ulcer 
disease since the 1980's.  He indicated that the 
representative who helped him fill out his claim thought that 
the colon polyps might be secondary to, or the same thing as, 
his service-connected hemorrhoids.  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  There is no medical 
evidence of record of the current presence of any of these 
disabilities.  Absent medical evidence of current disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  Moreover, the 
veteran does not contend, nor do service medical records 
show, that any of the claimed conditions were present in 
service.  Finally, there is no medical evidence of a nexus 
between any of the claimed disabilities and service.  

With respect to hypertension, for VA rating purposes, 
"hypertension" means that diastolic blood pressure is 
predominately 90 millimeter (mm.) or greater. See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 (2006).  Hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  The single reading at separation 
of 140/90 does not indicate the presence of hypertension, 
especially when followed by a reading of 120/72 on the 
January 1973 VA examination.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
order for hypertension to be shown as a current disability, 
it must be present to the minimum compensable degree under 
the rating schedule; such has not been shown in this case.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The veteran states that he has experienced numbness in his 
hands and wrists for about ten years.  At his hearing, he 
suggested that this might be due to the typing he had to do 
in service, while attached to the Communication Center.  The 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Thus, he is not competent 
to provide an opinion as to the cause of his symptom of 
numbness.  

As noted above, at his hearing, the veteran said that the 
representative who helped him fill out his claim thought that 
the colon polyps might be secondary to, or the same thing as, 
his service-connected hemorrhoids.  Service connection may be 
granted on a secondary basis for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a disorder which is 
aggravated by a service-connected disability; compensation 
may be provided for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. 
App. 374 (1995).  However, there is no medical evidence of 
the presence of colon polyps, and the veteran has not 
described any symptoms.  Even if present, he is not competent 
to state that colon polyps are secondary to service-connected 
hemorrhoids, or that the colon polyps are the same thing as 
hemorrhoids.

Considering all of these factors, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for hypertension, peptic ulcer disease, a 
disability manifested by numbness in the hands, asthma, sleep 
apnea, and colon polyps.  As a result, the benefit-of-the-
doubt does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for hypertension, peptic ulcer disease, a 
disability manifested by numbness in the hands, asthma, sleep 
apnea, and colon polyps is denied.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for PTSD.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  Evidence received at and 
after the veteran's hearing was accompanied by a waiver of RO 
initial consideration.  See Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304 (2006).  However, because the 
evidence establishes a critical component in substantiating 
the veteran's claim, the claim must be remanded to afford the 
veteran an examination.  

Specifically, this new evidence includes a June 2006 
determination from the Navy Personnel Command that the 
veteran is entitled to the Combat Action Ribbon.  Personnel 
records previously of record show that the veteran, who was 
in the Marine Corps, served in Vietnam from September 1969 to 
August 1970.  He was assigned to the Headquarters and Service 
Battalion, 1st Force Service Regiment, Force Logistics 
Command (1st FSR, FLC) throughout this period.  For most of 
the time, his principal duty was as a communication center 
man, but from March 1 to June 1, 1970, he was a provisional 
rifleman.  

At his hearing, the veteran submitted command chronologies 
pertaining to the 1st FSR, FLC during the relevant time 
period.  These show events pertaining to the various 
companies, including the Communication Company, which was 
based in DaNang.  Some of the general activities included 
persons being assigned to perimeter guard.  The activities of 
the Provisional Rifle Company were also included; during the 
time the veteran was assigned, the Company saw action.  These 
factors establish that that the veteran engaged in combat, 
and, accordingly, the provisions 38 U.S.C.A. § 1154(b) are 
for application.  As a result, his stressor statements do not 
require verification, if otherwise consistent with the 
circumstances of service.  

The veteran states that he was seen at a Vet Center, and that 
he thinks PTSD may have been diagnosed, but he indicated that 
this was in Great Falls, Montana; since there does not appear 
to be a Vet Center in Great Falls, it is unclear whether he 
meant the Great Falls Outpatient Clinic, or whether he meant 
a Vet Center elsewhere.  This matter should be resolved, and 
the records obtained, if available.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to clarify the 
location of his claimed treatment by 
"Tony Rizzo," which he said at his 
hearing was at the Vet Center in Great 
Falls.  Ask him whether he meant the Great 
Falls Outpatient Clinic or a Vet Center 
elsewhere (e.g., Missoula or Billings), 
and obtain any records sufficiently 
identified by the veteran.  

2.  After allowing time for the above, but 
regardless of whether any additional 
evidence or information is received, 
schedule the veteran for a VA psychiatric 
examination, to determine whether it is as 
likely as not that he has PTSD (under DSM-
IV criteria) based on an in-service 
stressor, or other psychiatric disorder 
related to service.  The claims file, and 
a copy of this remand, must be made 
available to the examiner for review and 
the examination report should reflect that 
such review is accomplished.  A complete 
rationale for all opinions offered should 
be provided.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  The RO 
must consider all applicable laws and 
regulations, including 38 U.S.C.A. 
§ 1154(b).  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


